Citation Nr: 0800626	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-31 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a right ankle sprain with degenerative arthritis, 
limitation of motion, and instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 
L. L. Mollan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO decision which 
granted service connection and assigned a 10 percent rating 
for residuals of a right ankle sprain with degenerative 
arthritis.  By a June 2004 RO decision, the veteran was 
assigned an additional 10 percent rating for residuals of a 
right ankle sprain, with instability, as of the date of his 
initial claim.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).


FINDING OF FACT

The veteran's residuals of a right ankle strain include 
arthritis, limitation of motion, pain, instability, and 
complaints of functional impairment.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a right ankle sprain, with degenerative 
arthritis, limitation of motion, and instability have not 
been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

        I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  
	
A VCAA letter dated in April 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2007 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

It is also noted that the June 2007 Supplemental Statement of 
the Case (SSOC) articulated the criteria for a higher rating 
and an analysis of the evidence.  Further, since the claim 
for an increased rating is being denied, the matter of the 
assignment of an effective date is moot. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with a VA examination in February 
2003.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The February 2003 VA 
examination report is thorough and consistent with 
contemporaneous VA treatment records.  The examination in 
this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

Diagnostic Code 5271 specifically applies to limitation of 
motion of the ankle.  This diagnostic code provides a 10 
percent rating for symptomatology reflective of disabilities 
with moderate limitation of motion and a 20 percent rating 
for disabilities involving marked limitation of motion.  A 20 
percent is the maximum evaluation provided under Diagnostic 
Code 5271.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2007).  According to Plate II of the Schedule for Ratings 
Disabilities, normal dorsiflexion of the ankle is zero to 20 
degrees; and normal plantar flexion is zero to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II (2007).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

By an April 2003 RO decision, the veteran was granted service 
connection for residuals of a right ankle sprain with 
degenerative arthritis and assigned an evaluation of 10 
percent, effective January 31, 2002, under Diagnostic Code 
5010.  By a June 2004 RO decision, the veteran was granted an 
additional 10 percent rating for his service-connected 
residuals of a right ankle sprain, with limitation of motion 
and instability, effective January 31, 2002, under Diagnostic 
Code 5271.  In the Board's opinion, there is no legal basis 
for awarding separate compensable ratings for degenerative 
joint disease of the ankle and for limitation of motion of 
the ankle, as degenerative joint disease is evaluated on the 
basis of limitation of motion.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).   In an attempt to not perpetuate this error 
and not penalize the veteran, the Board will recharacterize 
the current claim as entitlement to an initial rating in 
excess of 20 percent for a right ankle sprain with 
degenerative joint disease, limitation of motion, and 
instability. See 38 C.F.R. § 4.25.

The veteran underwent a VA examination in February 2003.  
This examination report showed the veteran's right ankle to 
have dorsiflexion of 20 degrees and plantar flexion of 40 
degrees.  It was noted at this time that his right ankle 
disability limited his ability to ambulate properly, 
exercise, and run.  It was also noted at this time that the 
veteran's residuals of a right ankle sprain resulted in 
instability, pain, and an antalgic gait.     

The Board acknowledges the veteran's complaint that the 
information gathered from this VA examination is not current 
enough upon which to base a decision.  See Appellant's Brief, 
October 2007.  However, there is no indication in recent VA 
Medical Center (VAMC) treatment records that the veteran's 
disability has increased in severity.  VAMC treatment records 
from April 2003 show the veteran's right ankle to have 
dorsiflexion of 10 degrees and plantar flexion of 20 to 25 
degrees.  In September 2004, the veteran was reported as 
having dorsiflexion of 10 degrees and plantar flexion of 25 
degrees.  See VAMC treatment records, September 2004.  In 
October 2004, the veteran was reported as having dorsiflexion 
of 10 degrees and plantar flexion of 30 degrees.  See VAMC 
treatment records, October 2004.  VAMC treatment records from 
January 2006 and June 2006 show the veteran to have a full 
range of motion in his bilateral ankles.  Most recently, VAMC 
treatment records from December 2006 show the veteran's right 
ankle to have dorsiflexion of 10 degrees and plantar flexion 
of 40 degrees.  

In sum, the veteran's right ankle symptoms are fully 
compensated with his current 20 percent rating given that his 
dorsiflexion has ranged from 10 to 20 degrees and his plantar 
flexion has ranged from 20 to 40 degrees.  More recent 
findings from 2006 demonstrate full range of motion 
initially, with an increase in symptomatology towards the end 
of the year.  Given his pain and functional loss, no more 
than a 20 percent rating is for application.  There is no 
indication in the evidence of record that his residual 
disability warrants an increased rating in excess of 20 
percent.  The Board also notes that a 20 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5271 is for marked 
limitation of motion and is the maximum available rating.  

The Board notes that other applicable diagnostic codes 
relating to ankle disorders include Diagnostic Code 5270 
(ankylosis of the ankle), Diagnostic Code 5272 (ankylosis of 
the subastragalar or tarsal joint), Diagnostic Code 5273 
(malunion of the os calcis or astragalus), and Diagnostic 
Code 5274 (astragalectomy).  There is no evidence of record 
reflecting that the veteran has any of the aforementioned 
disabilities.  Therefore, these diagnostic codes are not for 
application.  

The Board acknowledges the veteran's assertions that his 
disability warrants a higher rating.  See Appellant's Brief, 
October 2007.  The veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  In fact, the 
veteran's complaints of right ankle pain were taken into 
consideration when the RO assigned a combined rating of 20 
percent.  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding severity are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  

In addition, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this regard, 
the veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  There is no evidence that the veteran 
requires frequent or lengthy periods of hospitalization for 
his disability, and there is no evidence of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board finds that the 20 percent 
evaluation adequately reflects the clinically established 
impairment experienced by the veteran.  As such, referral for 
extraschedular consideration is not warranted.

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a right ankle sprain with degenerative 
arthritis, limitation of motion, and instability is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


